This is a proceeding, by rule, to show cause why the defendant should not be condemned to pay a state license for the privilege of renting the space in its bank building not required for the conduct of its business. The only question to be decided is the right of the state to collect the tax. The district judge dismissed the plaintiff's demand and the appeal is from that judgment.
This case and the case of State of Louisiana v. City Savings Bank  Trust Company, 127 So. 8901 this day decided, are companion cases. They differ only to the extent of the greater exemption from state taxation enjoyed by national banks over state banks. We need not consider that distinction for the reason that our decision in State v. City Savings Bank  Trust Company, rejects the right of the state to collect the tax, and thus disposes of the issue presented for decision.
For the reasons stated in that case, the judgment appealed from is affirmed.
O'NIELL, C.J., does not take part.
1 Ante, p. 426. *Page 432